In the United States Court of Federal Claims

No. 16-954€
Filed: June 28,2017 FILED
***$***$*****$**$*$**$****$********$$$$$ l , § c FKW
* .SU`H 2 aj :`.'U£E
* U,S. COURT OF
SYLVAN GODFREY, * FEDERAL C|_A|i\/]S
$
_ , : Rules of the United States Court cf
Plam‘“ff»f’m Se’ * Federal Claims (“RCFC”) 15(3)(2)
* (Amendrnents Befcre Trial); 56
* (Sumrnary Judgment); 83.1(21)(3)
V * (Eligibility to Practice; Pro Se
* Litigants).
THE UNITED STATES, *
*
*
Defendant. *
ge
*

$***$$$*$$*$**$$*$****$*$*$$$$**********

Sylvan Godfrey, Marianna, Florida, Plaintiff, pro .s'e.

Courtney D. Enlow, United States Department cf Justice, Civil Division, Washington, D.C.,
Counsel for the Government.

MEMORANDUM OPlNION AND ORDER GRANTING THE GOVERNMEN'I"S
MOTION FOR SUMMARY JUDGMENT

BRAI)EN, Chz'ef./udge.
I. RELEVANT FACTUAL BACKGROUND. 1

Sylvan Godfrey, a member cf the Sicux Indian Tribe of South Dakota, is currently Serving
a 365-month prison term at the Federal Corrections lnstitute (“FCI”) in Marianna, Florida that
commenced in 2013. See Godf‘ey v. Unired States, 131 Fed. Cl. 111, 114 (2017).

On Decernber 8, 2010, Congress enacted the Claims Resolution Act, Pub. L. No. 111-291,
124 Stat. 3064 (2010) that authorized, ratified, and confirmed a Decernber 9, 2009 Settlernent

 

l The relevant facts are derived from the cOurt’S March 20, 2017 Memorandum Opinion
And Order, Godj$'ey v. Um'ted Smtes, 131 Fed. Cl. 111, 114-15 (2017), and the April 26, 2017
chernment’S Appendix (“ch’t App’x at A1_A114”).

?UL7 L'+E[l [Il]|]l] 13'-11:. |JEEE

 

 

Agreernent in Cobell v. Salazar, Civil Action No. 96~l258, ECF 3660-2 (D.D.C. 2009) (“the
Settlement Agreement”), Whereby the Governrnent deposited $1.4 billion into the
Accounting/Trust Administration Fund, and $2 billion into the Trust Land Consolidation Fund.
Gov’t App’x at AS, A17. The Settlement Agreement also established a class of plaintiffs,
designated as the Historical Accounting Class, of Which Mr. Godt`rey is a member. See Godjrey,
131 Fed. Cl. at 115; see also Gov’t App’x at AS-A12. Under the terms of the December 9, 2009
Settlement Agreement, each member of the Historical Accounting Class is entitled to $1,000 from
the Accounting/Trust Admiuistration Fund. Gov’t App’x at A29. The Settlement Agreernent also
established a separate Trust Administration Class; members of that class received a payment of
3500 plus a prorated share of any funds left over from the Accounting/Trust Administration Fund.
Gov’t App’x at A30-A31. Mr. Godfrey is a member of the Trust Adrninistration Class. Gov’t
App’X at A101-A102, A110. Mr. Godfrey’s father, George Godfrey, Sr., also Was a member of
the two classes Gov’t App’x A102, A112, A114. Heirs of class members are also entitled to
paymentl Gov’t App’x at A100.

rl`he parties to the December 9, 2009 Settlernent Agreement designated Garden City Group,
lnc. (“GCG”) to serve as the Claims Administrator; GCG Was thereby charged With the duty to
“provide services to the Parties to facilitate administrative matters and distribution of the Amount
Payable for Each Valid Claim in accordance With the terms and conditions of [the December 9,
2009 Settlernent Agreement].” Gov’t App’x at A9. The December 9, 2009 Settlement Agreement
specified that the Crovernment “shall have no role in, nor be held responsible or liable in any Way
for, the Accounting Trust Adrninistration Fund, the holding or investment of the monies in the
Qualifying Bank or the distribution of such monies.” Gov’t App’x at A27.

II. PROCE])URAL HISTORY.

On August 4, 2016, l\/Ir. Godfrey (“Pla`mtiff”) filed a Complaint in the United States Court
of Federal Claims alleging that the Government violated his statutory and constitutional rights, as
Well as the terms of the December 9, 2009 Settlement Agreement. ECF No. 1 at 1_5 (“Compl.”).

On September 30, 2016, the Government filed a Motion To Dismiss the August 4, 2016
Complaint, pursuant to Rules of the United States Court of Federal Claims (“RCFC”) l2(b)(l) and
12(b)(6). ECF No. 8. Plaintiff’s Response to the September 30, 2016 Motion Was due on October
31, 2016. Weeks after the deadliue, however, Plaintiff failed to file any response or objection With
the court Therefore, on December 2, 2016, the court issued an Order instructing Plaintiff to show
cause Why this case should not be dismissed for failure to prosecute ECF No. 9.

On December 19, 20l6, Plaintiff filed a l\/lotion For Extension OfTime To File Opposition
Tc Defendant’s Motion To Dismiss, To Ameud Complaint, And For 'l`hird Party Representative.
ECF No. 10. On January 3, 2016, the court granted Plaintiff an enlargement of time to file a
response to the Government’s Septernber 30, 2016 Motion To Dismiss, but did not rule on the
PlaintiffJ s December 19, 2016 l\/lotion To Amend or Motion For Third Party Representative. ECF
No. 11. On January 4, 2017, the Government filed a Response to Plaintiff’s December l9, 2016
Motions. ECF No. 12.

On January 18, 2017, Plaintiff filed a l\/Iotion To Alter Or Arnend The December 19, 2016
ludgrnent, that the court considered a response to the September 30, 20l6 Motion To Dismiss.

 

 

 

 

ECF No. 14. Therein, Plaintiff argued that: (1) another case pending before the United States
Court of Federal Claims, Redboy v. Unired States, No. 17~19, is “material to [Plaintiff’ s] ability to
state the jurisdiction of this court;” (2) the record reflects Plaintiff’s effort to oppose the
Government’s l\/lotion To Dismiss; and (3) Plaintiff “lacks the ability to pursue his rights as a truly
pro se litigant,” because FCI~Marianna did not afford Victor Fourstar, Plaintiff’ s “third-party
representative,” access to Plaintiff’s legal files. ECF No. 14 at 2.

On March 20, 2017, the court granted the Government’s September 30, 2016 Motion To
Dismiss, pursuant to RCFC 12(b)(1), With regard to all of the claims alleged in the August 4, 2016
Complaint, except the claim that the Government failed to compensate Plaintiff fully as a member
of the Historical Accounting class. See Godji'ey, 131 Fed. Cl. at 123H24. Plaintiff’ s December
19, 2016 Motion For Third Party Representative requesting that Mr. Fourstar serve as Plaintiff`s
counsel, also vvas denied under RCFC 83.1(a)(3). Id. at 122~23.

On April 26, 2017, the Governrnent filed a Motion For Summary ludgment (“Gov’t Mot.”),
pursuant to RCFC 56, together With an Appendix. ECF No. 19. By the April 26, 2017 Motion
For Summary Judgment, the Governrnent argues that it Was under no contractual obligation to
make a payment to Plaintiff as an individual member of the Historical Accounting Class and, in
the alternative, that Plaintiff Was in fact paid fully as a member of the Historical Accounting Class.
Gov’t l\/lot. at l.

On May 24, 2017, Plaintiff filed a Response (“Pl. Resp.”) and requested leave to amend
the August 4, 2016 Complaint. Pl. Resp. at 1. Plaintiff"s May 24, 2017 Response Was Written,
signed, and filed by Mr. Fourstar. Pl. Resp. at 5a6.

On May 26, 2017, the Government filed a Motion To Strike Plaintiff"s May 24, 20l7
Response and a Reply ln Support Of Motion For Summary Judgment, a Response To Plaintiff’s
Request F or Third Party Representation, and a Response To Plaintiff"s Request For Leave To
Amend the August 4, 2016 Complaint (“Gov’t Reply”). On lurie 16, 2017, the court convened a
telephone conference, wherein the Government WithdreW the May 26, 2017 Motion To Stril477 U.S. 242, 255 (1986); see
also RCFC 56(a) (“The court shall grant summary judgment if the movant shows that there is no
genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”).
A material fact is one that might significantly affect the outcome of the suit under applicable law.
See Anderson, 477 U.S. at 248 (“As to materiality, the substantive law will identify Which facts
are material. Only disputes over facts that might affect the outcome of the suit under the governing
law will properly preclude the entry of summary judgment Factual disputes that are irrelevant or
unnecessary Will not be counted. . . . That is, while the materiality determination rests on the
substantive law, it is the substantive lavv’s identification of which facts are critical and Which facts
are irrelevant that governs.”). The existence of "some alleged factual dispute between the parties
will not defeat an otherwise properly supported motion for summary judgment[.]” Icf. at 248
(emphasis in original). Where the nonmoving party only proffers evidence that is “merely
colorable, or is not significantly probative, summary judgment may be granted.” Ia'. at 249~»50
(citations omitted).

The party moving for summary judgment has the initial burden of demonstrating the
absence of any genuine issue of material fact. See Celolex Corp. v. Catretr, 477 U.S. 317, 325
(1986). lf the moving party carries its burden to demonstrate an absence of any genuine issue of
material fact, then the burden of proof shifts to the nonmoving party to “set forth specific facts
showing that there is a genuine issue for trial.” Ami'erson, 477 U.S. at 250. The court is required
to resolve any doubts about factual issues in favor of the nonmoving party. See Matsushira Elec.
Ina’us. Co. v. Zenirh Radz`o Corp., 475 U.S. 574, 587 (1987). ln doing so, all presumptions and
inferences drawn from the evidence must be resolved in favor of the nonmoving party. ld.
Nevertheless, the court must Weigh the persuasiveness and plausibility of such evidence and view
it “through the prism of the substantive evidentiary burden.” Anderson, 477 U.S. at 254. ln
opposing a motion for summary judgment, plaintiffs may not rely on “{m]ere denials or conclusory
statements[.]” Barmag Barmer Maschinenfabrik AG v. Mural'a Machinery, Ltd., 731 F.2d 831,
836 (Fed. Cir. 1984).

 

2. Standard ()f Review For Pro Se Litigants.

Pro se plaintiffs’ pleadings are held to a less stringent standard than those of litigants
represented by counsel. See Haz`nes v. Kerner, 404 U.S. 519, 520 (1972) (holding that pro se
complaints, “however inartfully pleaded,” are held to “less stringent standards than formal
pleadings drafted by lawyers”).

D. The Government’s Apri126, 2017 Motion For Summary Judgment.
1. The Government’s Argument.

The Government argues that it does not have a contractual obligation to distribute $l,000
to Plaintiff as a member of the Historical Accounting Class. Gov’t Mot. at 2. Although the
Settlement Agreement required the Government to pay money into the Accounting/Trust
Administration Fund and the Trust Land Consolidation Fund, the Settlement Agreement specified
that the Government would have “no role in, nor be held responsible or liable in any way for” the
distribution of the payments to class members Gov’t Mot. at 11. Instead, such payments Were to
be handled by GCG, as the Claims Administrator, so that any breach of contract action concerns
Plaintiff and GCG, not the Government Gov’t l\/lot. at 11-12.

ln addition, the Government proffered evidence that GCG mailed Plaintiff a check for
$l ,000 on December 31, 2012, and it Was signed and cashed by Plaintiff on January 8, 20l 3. Gov’t
App’X at A101, A104. ln addition, the Government proffered evidence showing that Plaintiff
admitted to receiving the $1,000 check in an August 10, 2015 letter he sent to GCG. Gov’t App’x
at A106. Therefore, there can be no genuine dispute that Plaintiff received the money he alleges
that he is due. Gov’t Mot. at l2.

2. Plaintifi"s Response.

Plaintiff responds that the Government has a contractual obligation to pay the full $l,000
amount to the members of the Historical Accounting Class and that the “Bad Men” Clause of the
Fort Laramie 'l`reaties2 supports this contention Pl. Resp. at 3-5. Plaintiff adds, however, that he
did not receive the $1,000 and the evidence submitted by the Government is vague and likely to
have been fabricated Pl. Resp. at 3~5.

3. The Court’s Resolution.

“To recover for a breach of contract, a party must allege and cstablish: (1) a valid contract
between the parties, (2) an obligation or duty arising out of the contract, (3) a breach of that duty,
and (4) damages caused by the breach.” Scm Carlos Ir'rt & Dr'uinage Dist. v. United States, 877
F.2d 957, 959 (Fed. Cir. 1989). The United States Court of Appeals for the Federal Circuit has
held that judicial interpretation of contract language begins with the “plain language of the
agreement{.]” Foley v. United Srares, 11 F.3d 1032, 1034 (Fed. Cir. 1993). lndeed, courts “may
not look to extrinsic evidence” to interpret unambiguous contract language See Teg-Paradigm
Envtl., Inc. v. United States, 465 F.Sd 1329, l338 (Fed. Cir. 2006). The December 9, 2009
Settlement Agreement provides that the Government “shall have no role in, nor be held responsible

 

2 Treaty of Folt Laramie, l5 Stat. 635.

 

or liable in any Way for, the Accounting/Trust Administration Fund . . . or the distribution ofsuch
monies.” Gov’t App’x at A27 (emphasis added). As such, the Settlement Agreement expressly
relieves the Government fi'om any duty to distribute any funds from the Accounting/Trust
Administration Fund to the members of the Historical Accounting Class. Therefore, as a matter

of law, there is no genuine issue of material fact as to Whether the Government is liable to Plaintiff
for $1,000.

Even if the December 9, 2009 Settlement Agreement obligated the Government to deliver
Plaintiff $1,000, summary judgment is warranted, because Plaintiff received the money that he is
owed. On December 31, 20l2 GCG mailed Plaintiff a $1,000 check that was signed and cashed
on January 8, 2013. Gov’t App’X at A101, A104. In addition, on August 10, 2015, Plaintiff
informed GCG that he received the $l,000 check. Gov’t App’x at A106. Plaintiff counters only
that he did not receive the $l,000 and suggests that the Government’s evidence is fabricated Pl.
Resp. at 3~5. Conclusory allegations, however, fail to create a genuine issue of material fact for
trial. See Barmag Barger MaschinenfabrikAG, 731 F.2d at 835»"36 (holding that “[m]ere denials
or conclusory statements are insufficient” to oppose a motion for summary judgment).

For these reasons, the court grants the Government’s Motion For Summary Judgment.

E. Plaintiff’s May 24, 2017 Motion To Amend And Request For Third Party
Representation.

1. Plaintiff"s Argulnent.

Plaintiff asserts that the Government and GCG are perpetuating an “On-Going Common
Scheme” to “deprive and exploit” Plaintiff of his contractual rights by depriving him of the money
he is owed as a member of the Historical Accounting Class. Pl. Resp. at 3. Therefore, P]aintiff
requests leave to amend the August 4, 2016 Complaint to add Lori L. Castaneda and Ryan Zinl105 F.3d 621 , 624 (Fed. Cir.
1997). Plaintiff’ s claim as an heir to the estate of George Godfrey, Sr., cannot create a cause of
action against the Government, because the Government is under no obligation to make payments
to individual members of the Historical Accounting Class or Trust Administration Class. Gov’t
Reply at 4. And, Plaintiff’s request to amend the August 4, 2016 Complaint to initiate a class
action is prohibited as a matter of law, because he is a pro se litigant. See Green v. United Siaies,
No. 15-988, 2015 WL 8529463, at *1 (Fed. Cl. Dec. 11, 2015) (citing RCFC 83.1(a)(3)). The

 

Government adds that Plaintiff`s request to have l\/lr. Fourstar serve as his counsel was rejected by
the court, since l\/lr. Fourstar is not a licensed attorney nor is he a member of Plaintiff’ s immediate
family. Gov’t Reply at 10.

3. The Court’s Resolution.

RCFC l§(a)(l) affords a party the opportunity to amend a pleading once as a matter of
course, within twenty-one days after service of the pleading or “if the pleading is one to which a
responsive pleading is required, 21 days after service of a responsive pleading or 21 days after
service of a motion under RCFC l2(b), (e), or (f), whichever is earlier.” Otherwise, a party may
amend a pleading “only with the opposing party’s written consent or the court’s leave.” RCFC
15(a)(2). ln this case, Plaintiff`s l\/Iay 24, 2017 l\/lotion To Amend was filed 293 days after
Plaintiff’s service of the August 4, 2016 Complaint Plaintiff’s May 24, 2017 l\/lotion To Amend
also was filed 236 days after the Government’s September 30, 2016 Motion To Dismiss.
Therefore, at this juncture, Plaintiff may amend the August 4, 2016 Complaint only with the
consent of the opposing party or by the court’s leave. See RCFC 15(a)(2). The Government
opposes Plaintiff’s request Gov’t Reply at 7.

RCFC 15(a)(2) provides that “[t]he court should freely give leave [to amend] when justice
so requires.” But, the court may exercise its discretion to deny leave, if the request evidences
“undue delay, bad faith or dilatory motive on the palt of the movant, repeated failure to cure
deficiencies by amendments previously allowed, undue prejudice to the opposing party by virtue
of allowance of the amendment, lor] futility of amendment.” Foman v. Davis, 371 U.S. 178, 182
(1962). In addition, “[w]hen a party faces the possibility of being denied leave to amend on the
ground of futility, that party must . . . proffer sufficient facts supporting the amended pleading that
the claim could survive a dispositive pretrial motion.” Kemin Foods, L.C. v. Pigmentos Vegetales
Dcl Ceniro S.A, de C. V., 464 F.3d 1339, 1354»»55 (Fed. Cir. 2006).

The United States Court of Federal Claims does not have jurisdiction to adjudicate cases
against private parties. See 28 U.S.C. § 149l(a)(1); see also Brown v. United Slates, 105 F.3d 621,
624 (Fed. Cir. 1997) (“The Tuclrer Act grants the [United States] Coult of Federal Claims
jurisdiction over suits against the United States, not against individual federal officials.”).
Therefore, amending the August 4, 20l6 Complaint to add GCG, l\/ls. Castaneda, and Mr. Zinl464 F.3d at 1355. Accordingly, Plaintiff’s
proposed amendment to transform this case into a class action would be futile

 

IV. CONCLUSION.

For these reasons, the Government’s April 26, 2017 Motion For Summary Judgment is
granted. See RCFC 56. in addition, Plaintiff’s May 23, 2017 Motion To Amend and Motion For
Third Party Representative are denied. See RCFC 15(a)(2); 83.1(a)(3).

Accordingly, the Clerk of the United States Court of F ederal Claims is directed to enter
judgment on behalf of the Government

IT IS SO ORDERED.

SUSAN . BRADEN
Chief Judge